The opinion of the court was delivered by
Lowrie, J.
This account is presented under a voluntary assignment made by James Yearsley in 1850, and on the question of distribution, certain persons appear and show that the proceeds arise partly from property that had been assigned in 1843, for their benefit, and claim that they are entitled under that assignment to follow them here. Is it so ? The case of Okie’s Appeal, 9 W. & S. 156, decides expressly that it cannot be done; because, as claimants under the first assignment, they are adverse to the second assignment, and can be no parties to an account under it. And we may add that, to enforce their interest under the first assignment, their only remedy is, that pointed out by the law of assignments; which is to call the first assignees to account in court.
Such assignments do not give the creditors any title to the land assigned, but only a right to enforce the duty undertaken by the assignees. As in the cases of assignments in insolvency and bankruptcy, they dedicate or sequestrate certain property for the benefit of creditors; and after the act of sequestration, voluntary or compulsory, the government takes charge of and regulates all the subsequent steps of the process, and all the duties of the assignees, for the benefit of the debtor and his creditors. Though a voluntary assignment is not produced by judicial process, yet it is itself the first step in such a process, which does not terminate until all the sequestrated property is appropriated according to law.
To this process, the assignor, assignees, and creditors are the parties and the only parties; and none of them have any rights except what are connected with and result from it. Those whose claims assume a hostile attitude to the assignment, which is the ground of the process, cannot claim any interest under it, or insist on standing as parties to it. Approaching the fortress with a hostile intent, they should expect to find the gates barred. As creditors they can claim under the second assignment, but their *41rights must be measured by its provisions, and not by those of the first assignment. Claiming under one assignment, they cannot hold the assignees to duties prescribed by another and a hostile one.
And it would be unjust to admit the claims of the appellants in this case, on the ground of the first assignment; for when that assignment was made by James Yearsley, he was trustee of the very interests now claiming to be heard; when the assigned estate was re-assigned to him in 1845, he had paid all the debts except those of which he was still trustee; he was perfectly solvent, and was entitled to represent and control these interests as he pleased, as trustee; and he did not receive back his property as a trustee for these creditors, but in his own right, remaining liable for the interest intrusted to him, just as he was before the first assignment.
Decree affirmed, at the costs of the appellants.